United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
North Cascades National Park, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1865
Issued: January 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 31, 2007 nonmerit decision denying her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over this nonmerit decision. The last merit decision of record was the Office’s October 25, 2005
decision. Because more than one year has elapsed between the last merit decision and the filing
of this appeal, the Board lacks jurisdiction to review the merits of this claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits on the grounds that her request was untimely filed and failed to demonstrate
clear evidence of error.

FACTUAL HISTORY
On July 15, 2005 appellant, then a 23-year-old volunteer intern, filed an occupational
disease claim alleging that she sustained a bilateral knee condition in the performance of duty.
In a September 23, 2005 letter, the Office requested additional information including
additional factual information and a comprehensive medical report. Appellant responded in an
October 24, 2005 letter describing the type of work performed that she believed contributed to
her knee condition. No medical evidence was submitted.
In an October 27, 2005 decision, the Office denied appellant’s claim, finding that there
was evidence that the claimed work events occurred but no medical evidence of a diagnosed
condition in connection with her employment.
Medical documentation was subsequently received by the Office. In an August 30, 2005
report, Dr. Marshall Anderson noted that appellant complained of bilateral knee pain while
hiking and climbing trails during her work as an intern. He diagnosed patellofemoral syndrome
in both knees. In an August 31, 2005 evaluation report, a physical therapist noted that appellant
reported the onset of right knee pain one to two months before with an increase in backpacking
activity while working as an intern for the National Parks System. In a September 2, 2005
attending physician’s report, Dr. Anderson checked the “yes” box indicating that he believed that
appellant’s condition was caused or aggravated by an employment activity and stated that it was
due to “repetitive use of knees or prolonged hiking and climbing.” In a September 21, 2005
report, a physical therapist stated that appellant was performing light to regular-duty work with
no hiking. On January 25, 2007 the Office received two additional occupational disease claims,
dated July 29 and August 30, 2005, for appellant’s knee condition.
On May 18, 2007 appellant requested reconsideration. She acknowledged that her
request was not within one year and stated that she did not know that she needed to send in the
reconsideration form in addition to the medical information.
On May 31, 2007 the Office denied appellant’s request for reconsideration on the
grounds that the request was untimely and did not present clear evidence of error.
LEGAL PRECEDENT
The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.1
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.2 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.3 The Office procedures state
1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

3

Veletta C. Coleman, 48 ECAB 367 (1997).

2

that the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows clear
evidence of error on the part of the Office.4 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.6 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinions or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.7 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.8
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. The Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision. A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.9 In this case,
appellant’s May 18, 2007 letter requesting reconsideration was submitted more than one year
following the last merit decision of record, October 27, 2005. Therefore, it was untimely.
Consequently, appellant must demonstrate clear evidence of error by the Office in denying her
occupational disease claim.10

4

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: The Office will consider an untimely
application for reconsideration only if the application demonstrates clear evidence of error on the part of it in its
most recent decision. The application must establish, on its face, that such decision was erroneous. 20 C.F.R.
§ 10.607(b).
5

See Nelson T. Thompson, 43 ECAB 919 (1992).

6

Leon J. Modrowski, 55 ECAB 196 (2004); Dorletha Coleman, 55 ECAB 143 (2003).

7

Id.

8

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

9

Veletta C. Coleman, supra note 3.

10

20 C.F.R. § 10.607(b); Donna M. Campbell, 55 ECAB 241 (2004).

3

Appellant has not established clear evidence of error. Prior to the October 25, 2005
decision she had not submitted any medical evidence to support her claim. After the decision,
the Office received medical information from Dr. Anderson who diagnosed appellant with
patellofemoral strain and indicated that it was related to her employment by checking a box
adding that it was due to “repetitive use of the knee or prolonged hiking and climbing.” There is
no rationalized medical evidence that appellant’s condition is related to her employment
sufficient to establish clear evidence that the Office’s decision was in error. Dr. Anderson noted
appellant’s repetitive use of the knees for prolonged hiking and climbing and checked a box
indicating that appellant’s employment activities were the cause of her condition. A physician’s
opinion supporting causal relationship consisting only of checking “yes” to a form question is
insufficient to establish a causal relationship.11 Medical evidence generally supporting a claim is
insufficient to establish clear evidence of error in the denial of that claim. Appellant has not
established with clear evidence that the Office erred in finding no causal relation between her
knee condition and her employment.
Under the clear evidence of error standard it is not enough that evidence is merely
supportive of the claim or can be construed to provide a contrary conclusion. It must be of
sufficient probative valued to shift the weight of the evidence in favor of appellant and raise a
substantial question as to the correctness of the merits of the Office’s decision.12 This is not the
case here. The evidence submitted does not prima facie establish that appellant sustained an
occupational disease in performance of duty.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not establish clear evidence of error.

11

Sedi L. Graham, 57 ECAB ___ (Docket No. 06-135, issued March 15, 2006).

12

See Veletta C. Coleman, supra note 3.

4

ORDER
IT IS HEREBY ORDERED THAT the May 31, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

